Title: To James Madison from David C. Ker, 1 June 1812 (Abstract)
From: Ker, David C.
To: Madison, James


1 June 1812, Washington. Has accepted his appointment in the army and will discharge his duties “with zeal and fidelity.” Is informed that he will be called to “the waters of the Missisippi, where the troops of the old army and those of the army raised under the law of 1808, are stationed.” Is willing to be attached to one of these forces and to devote the remainder of his life to the service of his country, but has “a numerous and young family and dread[s] a removal of them at this season of the year to that country, where the diseases incident to the climate must prove fatal to them.” The secretary of war allowed him to select his two mates. “They are young men of great professional talents and industry, and will immediately repair to their posts.” Therefore seeks permission “to remain in the Atlantic States untill the fall, and in the mean time be employed in discharging the duties assigned to the superior surgeon of the army, by the ‘regulation of the duties of the general Staff,’” if honored with that rank, “or on any other service which the government may direct.” “The respectable characters under whos[e] auspices my name was brought forward, (all of whom are well known to you) added to the information which you may have received of my rank services and conduct on the ‘Western expedition’ will, I trust, Justify this request.”
